Citation Nr: 0631469	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from March 1950 to October 
1954 and from February 1958 to June 1969.  He died in January 
2001.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2005 decision, the Board denied entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 and remanded the claim of service 
connection for the cause of the veteran's death for further 
development.  Following the requested development, the matter 
has been returned to he Board for review.

In a May 2006 statement, the appellant submitted new evidence 
regarding her previously denied claim for benefits under § 
1318.  That claim is referred to the RO for development.


FINDINGS OF FACT

1.  The veteran died in January of 2001; his death 
certificate lists the cause of death as sepsis due to "c 
diff colitis due to antibiotics" due to pneumonia, with 
recent cardiac arrest as a contributing factor.  

2.  At the time of the veteran's death, service connection 
was in effect for total knee replacement, degenerative 
cervical disc disease and hypothesia of the left shoulder; 
lumbosacral strain with degenerative changes; degenerative 
arthritis of the knee, hip, wrists, finger and hand; 
deformity right index finger; hearing loss; right vocal cord; 
appendectomy; and a laparotomy scar.

3.  A service-connected disability did not contribute 
substantially or materially to the veteran's death.


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability of his active service.  38 U.S.C.A.  §§ 1110, 
1131, 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.


The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such 
assistance would aid in substantiating the claim.  Under 
these provisions, VA is required to obtain service medical 
records and relevant VA healthcare records and 
must make reasonable efforts to help the claimant obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice 


that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

A.	Duty to Notify

The RO initially provided the appellant with notice on this 
claim in July 2001, concurrent with the initial rating 
decision.  This notice described the evidentiary requirements 
of a claim for service-connected death benefits and explained 
the basis of the denial of the appellant's claim.  The June 
2002 statement of the case, as well as the May 2004 and April 
2006 supplemental statements of the case provided notice of 
the applicable law and regulations, including VCAA provisions 
and the evidence required to substantiate the claim.  

In December 2004, the RO requested that the appellant submit 
any additional relevant evidence regarding this claim.  The 
appellant informed the RO in January 2005 that she did not 
have additional evidence.  

Although the notice provided to the appellant did not did not 
reflect compliance with the timing requirements of Pelegrini, 
the Board concludes that, in the circumstances of this case, 
further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).  As 
the appellant has not suggested that additional relevant 
evidence remains outstanding, a remand for additional VCAA 
notice would be of no benefit in this case.

Furthermore, as the Board concludes below that there is a 
preponderance of evidence against the claim, the Board finds 
that any deficiencies with respect to notice requirements did 
not prejudice the appellant.


B.  Duty to Assist

VA fulfilled the duty to assist the appellant in the 
development of this claim.  The RO has obtained service 
medical records and VA medical records, and there is no 
indication that  any relevant evidence remains outstanding.  
The appellant initially sought to present testimony in a VA 
hearing but cancelled that hearing. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  A medical opinion is unnecessary in this case. The 
evidentiary record does not show that the listed cause of the 
veteran's death is associated with an established event, 
injury, or disease in service; manifested during an 
applicable presumptive period; or otherwise associated with 
military service.  That the veteran is deceased, i.e., the 
current disability requirement has been met, see Carbino v. 
Gober, 10 Vet. App. 507, 509 (1997), does not by itself 
trigger the Secretary' s obligation under § 5103A(d) of 
providing a medical examination or obtaining a medical 
opinion.

II.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that the 
veteran died secondary to service connected disabilities.  38 
U.S.C.A. § 1310 (West 2002).

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of 

death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b). In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is a 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and other cardiovascular diseases, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 U.S.C.A. § 5107 (2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a mater, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

A certificate of death on file shows that the veteran died at 
the VA North Texas Health Care System on January 22, 2001, at 
the age of 72.  The immediate cause of 
death was recorded as sepsis due to "c diff colitis," 
antibiotics and pneumonia.  Recent cardiac arrest was 
recorded as a significant contributing factor.

At the time of the veteran's death, service connection was in 
effect for: total knee replacement; cervical strain with 
degenerative cervical disc disease and hypothesia of the left 
shoulder; lumbosacral strain with degenerative changes; 
degenerative arthritis, right knee;  bursitis, left hip; 
fracture, right radius; degenerative joint disease, left 
wrist and left hand; deformity, right index finger; hearing 
loss; right vocal cord nodule; and appendectomy and 
laparotomy scar.

With regard to the listed causes of death of sepsis due to c 
diff colitis and antibiotics and pneumonia, with a 
contributing factor of cardiac arrest, the service medical 
records are negative for any treatment of these conditions.  
Post-service VA medical records reflect  treatment for 
service-connected disabilities and non-service-connected 
disabilities, including chronic obstructive pulmonary 
disease, diabetes mellitus, arthritis and congestive heart 
failure.  There is no evidence indicating that a heart 
condition was diagnosed within one year of separation from 
service.  According to VA hospital records, the veteran had a 
history of myocardial infarction in 1988 and a diagnosis of 
congestive heart failure in 2000.  The medical evidence of 
record does not indicate that active service or a service-
connected disability was a principal or contributory cause of 
the veteran's death.   

The Board notes the appellant's contention that the veteran's 
service-connected arthritis contributed to his heart 
condition.  However, the appellant's assertion is not 
sufficient to provide a nexus between the veteran's service-
connected conditions
and his death.  Evidence that requires medical knowledge must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   There is no medical 
evidence of such a nexus.

Based on the foregoing, service connection for the cause of 
the veteran's death is not warranted.  As there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine is not for application.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


